Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
During a telephone conversation on 11/5/2021 with attorney Michael D’Aurelio, the issue of the objections made to the abstract were discussed. The attorney identified that a replacement abstract had been filed as part of the preliminary amendments made at the original time of filing with the United States Patent and Trademark Office. Upon review of the submitted abstract, the examiner agreed with the attorney that the abstract was sufficient and the objections to the abstract as part of the Quayle action mailed 09/21/2021 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D’Aurelio on 11/5/2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 2, line 2: “are formed in” would be modified to – are formed on --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 are allowed.
Regarding Claim 1, the closest prior art at the time of filing, Kim (KR 1020160043362 A) teaches a damper dial for a vehicle air vent (Figure 6), comprising:

a first dial bush (Figure 6, 220) in which a pivoting protrusion (Figure 6, 223) protrudes from one side surface of the first dial bush so as to penetrate through and be inserted into the pivot hole (Figure 6, assembly of 223 through hole 211 along axis α) formed in the dial body and a support pin (Figure 6, hooked portions of protrusion 223, the examiner maintains the interpretation of the hooked portion of 223 as a pin) extends from a distal end portion of the pivoting protrusion (Figure 6, extension of hooked portions from base of 223); 
a second dial bush (Figure 6, 110) in which an insertion hole (Figure 8, 111) is inwardly formed on one surface of the second dial bush so that the support pin of the first dial bush (Figure 7, 223) is inserted into the insertion hole (Figure 5, coupling of 223 in 111) and an annular groove is formed outside the insertion hole (Figure 8, annular outer surface of 110); and
an O-ring (Figure 4, 230) installed so that an outer surface of the O-ring makes contact with one side surface of the dial body (Figure 10, mating surfaces of 230 with 211) in a state where the O-ring is seated on the second dial bush (Figure 10, 230 mating with outer surface of 110);
Kim does not teach a dial fixture in which an assembling hole is formed such that the first dial bush and the second dial bush fixed to each of both left and right sides of the dial body are assembled to the dial fixture while making contact with inner wall surfaces of the dial fixture. Moreover, the examiner maintains the argument that there is no combination of prior art that would render this limitation obvious for one of ordinary skill in the art at the time of the claimed invention.
Claims 2 and 3 are allowed by virtue of dependency on Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762